Appeal by defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered July 5, 1984, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The court’s charge adequately conveyed the People’s burden of proving each element of the crime charged beyond a reasonable doubt (see, People v Francis, 99 AD2d 841; People v Lawrence, 112 AD2d 382). Furthermore, the jury ,was properly instructed that in order to convict defendant they must find that he had in his possession a firearm which had been defaced for the purpose of misrepresenting the identity of the firearm (see, Penal Law §265.02 [3]). Finally, sufficient proof was adduced to support the finding that the defacement was intended to misrepresent the firearm’s identity (see, Penal Law § 265.02 [3]). Mangano, J. P., Rubin, Eiber and Kooper, JJ., concur.